Title: To Thomas Jefferson from John Frizell, 1 September 1807
From: Frizell, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Walpole (Masssachusetts)August the 20th. 1807
                        
                        becaus I think I See in your Conduct the Love of mankind I make free to offer you the result of Som–of my Stuedys and obeservations on the magnet or Loadson—I am
                            perswaded that the magnetical virtues are naturaly in the Earth and hold it to its poles—that the Sam principle is
                            Communicated to the needel & when touched properly Would hold the Same poles in all parts of the World if not forced By
                            Some other Causes the Cheif of which I take to be gravity or weight if this Caus was Removed it would hold in all parts
                            of Earth the Self Same poles as the Earth Does—Now Sir, I belive I have invented or Discovered a mthod that Would
                            Distrorye or Counteract this gravity And I have Made a Model of wood & paper that Shews aqaely the form of an Instrement
                            that would Shew boat Lattitud & Corse at the Same moment of time in all Wethers Night or Day I Cannot Send the
                            model to you it being of Size of Instrument it Self—but after Shewing it Some instrument makers in Boston that I
                            understood Ware the best—they profesed that they Could not form any Judgmen whether it would answer or no & advised me
                            to Shew it to one Osgood Carlton an English Gentelman then Teacher of mathe maticks in Boston accordingly I did But at
                            first Sight of it he said it was good for nothing and Sayed that in England Gentelmen of Gratest Learning & Genus had
                            tryed ever way to hang the needel that they had formed a Dip needel and bin at vast expence to try it had Sent it to the
                            north as far as 60 or 70 Degrees but found the farther it went the more it Dipt and was good for nothing for finding the
                            Latitude—I asked him if they had ever tryed this method he Sayed no—then Sayed I perhaps this may Do—Sayes he (&
                            sounds to be in a passion) I tell you it wont Do & would Say no more about it excep upbrading me With my folley in
                                Conceiting my Self wiser then the Greatist men in the World—This was Just about a year ago—I was much Descouradged & Disted from the persute but mr. Carlton had told me he had at
                            his house, (in a Distant Towne) a large folio Book that Gave a full Discription of all the Trials that had Bin made and
                            all the powers of the magnet.
                  I wished to See the Book but it ware too far distant—The latter end of last fall I went to Providence in Hopes to find it in their College Liberary But the yong Man that had the Care of the Liberary Did not Choose to let in a Stranger without leave of the president and Shewed me the presidents house from a window—I went to the president told him my busness & Shewed my model he Sayed that I had no need of the Book as he Could assur me that my plan had never bin tryed—that he Could not tell whether it would answer or not But thought if he was in my place he Should Try the experiment—poverty ondly prevents me from it
                  Sir if such an Instrument was made & poved to answer the purpos its usfulness would be very Great to the Merchtantile espcialy the mercen part of mankind
                  if I could by any means have money to pay an artist I Could attend & Shew him in Boston or any where else it is universaly belived that it would be the most usefull Instrumet ever was invented—I Call the Instrument a Zenith Compas—it Travrses on three points and mut not be Touched by the Loadston or magnet in the Same way the Sea & Surveyor Copasses are Touched—I have lived to allmost three Score & Ten yet I Wish to See the Instrument perfected & its use Seen & felt by Mankind—and would Do any thing in my power to foward it—if I Could be assisted with Money I belive you Sir—& Mankind would find a Sinciar & Honist frind and Servent in 
                                                
                            
                            John Frizell
                     
                        
                  
                            P.S.
                      Sir as my plan has never bin Tryed it would give me Great Joy to have it Tryed in the Time of your
                                admistration if it Sucseds its usfullness will extend all over the world & the united Stats of America may Shew that
                                they have Genious as well as Europeans if Sir. you think fit to Send me a lin you may inclose it in a peace of paper
                                Directed to Harmon Mann printer in Dedham. I Love our Repubick & Wish to be Servisubel not ondly to the united
                                States but all Mankind—Your obedent Servant
                        
                        
                            J Frizell
                            
                     Walpole Septr. the 1st 1807
                        
                    